                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA


v.                                             CRIMINAL NO. 2:20-cr-00054


NEDELTCHO VLADIMIROV


                   NOTICE TO THE COURT OF PROCEDURES
                 AND BURDEN OF PROOF AS TO FORFEITURE

     Comes now the United States of America, by Andrew J. Tessman

and Erik S. Goes, Assistant United States Attorneys for the

Southern District of West Virginia, and hereby advises the Court

of the following:

     1.    Rule 32.2 of the Federal Rules of Criminal Procedure

governs the method by which criminal forfeitures are determined:

           (A)     In any case tried before a jury, if the indictment

or information states that the United States is seeking forfeiture,

the Court must determine before the jury begins deliberating

whether   either    party    requests   that   the   jury    be   retained   to

determine the forfeitability of specific property if it returns a

guilty verdict.     Fed. R. Crim. P. 32.2(b)(5)(A);

           (B)     If   a   party   timely   requests   to   have   the   jury

determine the forfeiture, the United States must submit a proposed

Special Verdict Form listing each property subject to forfeiture
and asking the jury to determine whether the United States has

established      the   requisite    nexus      between      the    property      and

the   offense    committed   by    the   defendant.         Fed.    R.   Crim.    P.

32.2(b)(5)(B);

           (C)    Otherwise, if neither party requests to have the

jury determine forfeiture, as soon as practical after a verdict or

finding of guilty on any count in an indictment regarding which

criminal forfeiture is sought, the Court must determine what

property is subject to forfeiture under the applicable statute.

Fed. R. Crim. P. 32.2(b)(1)(A);

           (D)    If the United States seeks forfeiture of specific

property, the Court must determine whether the United States has

established the requisite nexus between the property and the

offense.   Id.;

           (E)    If   the   United      States     seeks   a     personal    money

judgment, the Court must determine the amount of money that the

defendant will be ordered to pay.            Id.;

           (F)    The Court’s determination may be based on evidence

already in the record, including any written plea agreement, and

any additional evidence or information submitted by the parties

and accepted by the Court as relevant and reliable.                          If the

forfeiture is contested, on either party’s request the Court must

conduct a hearing after the verdict or finding of guilty. Fed. R.
                                         2
Crim. P. 32.2(b)(1)(B); and

             (G)    If the Court finds that property is subject to

forfeiture,    it    must   promptly    enter    a    preliminary     order   of

forfeiture    setting    forth    the   amount   of    any    money   judgment,

directing the forfeiture of specific property, and directing the

forfeiture of any substitute property if the United States has met

the statutory criteria.           The Court must enter the preliminary

order of forfeiture without regard to any third party’s interest

since determining such third party’s interest must be deferred

until any third party files a claim in the ancillary proceeding.

Fed. R. Crim. P. 32.2(b)(2)(A).

     2.      For    purposes     of   the   Court     or     jury   making    its

determination pursuant to Fed. R. Crim. P. 32.2(b)(1)(A) and (b)(5)

as outlined in paragraph 1 above, the burden of proof for making

such a determination for criminal forfeitures is by a preponderance

of the evidence. United States v. Martin, 662 F.3d 301, 306-07

(4th Cir. 2011); United States v. Herder, 594 F.3d 352, 363-64

(4th Cir. 2010); United States v. Cherry, 330 F.3d 658, 668-70

(4th Cir. 2003).      See also United States v. Corrado, 227 F.3d 543,

551-52 (6th Cir. 2000).




                                        3
        3.   The United States is submitting jury instructions as to

the forfeiture allegations in the event the United States or the

defendant    request   the    jury     to    make   the    determination   as   to

forfeiture,    pursuant      to    Federal     Rule   of    Criminal   Procedure

32.2(b)(5). The jury instructions, which are fully incorporated

herein by reference, specifically identify the property sought to

be forfeited and the statutory authority for forfeiture in this

case.

                                  Respectfully submitted,

                                  LISA G. JOHNSTON
                                  Acting United States Attorney

                       By:        /s/ Andrew J. Tessman
                                  ANDREW J. TESSMAN
                                  Assistant United States Attorney
                                  WV State Bar No. 13734
                                  300 Virginia Street, East, Room 4000
                                  Charleston, WV 25301
                                  Telephone: 304-345-2200
                                  Fax: 304-347-5104
                                  E-mail: andrew.tessman@usdoj.gov

                                  /s/ Erik S. Goes
                                  ERIK S. GOES
                                  Assistant United States Attorney
                                  WV Bar No. 6893
                                  300 Virginia Street, East, Room 4000
                                  Charleston, WV 25301
                                  Telephone: 304-345-2200
                                  Fax: 304-347-5104
                                  Email: erik.goes@usdoj.gov




                                         4
                       CERTIFICATE OF SERVICE

      It is hereby certified that the foregoing “Notice to the Court

of Procedures and Burden of Proof as to Forfeiture” has been

electronically filed and service has been made on opposing counsel

by virtue of such electronic filing this 6th day of July, 2021,

to:

                     Timothy J. LaFon
                     CICCARELLO DELGIUDICE & LAFON
                     1219 Virginia Street, East, Suite 100
                     Charleston, WV 25301-2912
                     tlafon@cdlwv.com



                          /s/ Andrew J. Tessman
                          ANDREW J. TESSMAN
                          Assistant United States Attorney
                          Illinois State Bar No. 6297763
                          300 Virginia Street, East, Room 4000
                          Charleston, WV 25301
                          Telephone: 304-345-2200
                          Fax: 304-347-5104
                          E-mail: andrew.tessman@usdoj.gov

                          /s/ Erik S. GOES_
                          ERIK S. GOES
                          Assistant United States Attorney
                          WV Bar No. 6893
                          300 Virginia Street, East, Room 4000
                          Charleston, WV 25301
                          Telephone: 304-345-2200
                          Fax: 304-347-5104
                          Email: erik.goes@usdoj.gov




                                 5
